United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.L., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1607
Issued: December 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2013 appellant filed a timely appeal from a February 15, 2013 merit decision
and a May 22, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are whether: (1) appellant met her burden of proof to establish that she
sustained an injury in the performance of duty; and (2) OWCP properly refused to reopen her
case for further reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the May 22, 2013 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant contends that she sustained carpal tunnel syndrome from typing
every day at work and that her claim for compensation should be approved.
FACTUAL HISTORY
On January 2, 2013 appellant, then a 48-year-old customer service representative, filed an
occupational disease claim (Form CA-2) alleging that she sustained bilateral carpal tunnel
syndrome due to the use of a bad keyboard, desk and chair in the performance of her federal
employment.
In a January 7, 2013 letter, OWCP requested additional factual and medical evidence. It
afforded appellant 30 days to submit evidence and respond to its inquiries. Appellant submitted
a position description.
In a January 17, 2012 statement, Susan Pykosh, appellant’s supervisor, noted that
appellant had advised her on November 28, 2012 that she was having pain in her wrists and was
wearing support gloves on her wrists. Appellant was elected union president and took office on
October 1, 2012. She was assigned to Ms. Pykosh’s team but did not perform the duties as a
customer service representative and had not performed such duties since she took office on
October 1, 2012. Appellant complained that her desk and chair in the union office caused pain in
her wrists. Ms. Pykosh stated that she had no way of knowing what duties appellant performed
as union president. As a customer service representative prior to taking office, appellant used the
computer and typed seven to eight hours a day.
By decision dated February 15, 2013, OWCP denied the claim. It found that appellant
failed to establish fact of injury, finding that no factor of employment had been established.
OWCP noted that she had not performed her federal duties since she took union office on
October 1, 2012.
On March 5, 2013 appellant requested reconsideration. She submitted diagnostic testing
dated December 31, 2012 through January 10, 2013 which revealed bilateral carpal tunnel
syndrome. In a January 10, 2013 report, Dr. Charles R. Kaelin, a Board-certified orthopedic
surgeon, diagnosed carpal tunnel syndrome. He indicated that the context of the pain occurred
with movement and prolonged typing.
By decision dated May 22, 2013, OWCP denied appellant’s request for reconsideration of
the merits finding that she did not submit pertinent new and relevant evidence or show that
OWCP erroneously applied or interpreted a point of law not previously considered by OWCP.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time

3

5 U.S.C. §§ 8101-8193.

2

limitation period of FECA and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7
ANALYSIS -- ISSUE 1
The Board finds that appellant has not established that she sustained bilateral carpal
tunnel syndrome in the performance of duty. Appellant alleged that she sustained this condition
due to the use of a bad keyboard, desk and chair at work. In a January 17, 2012 statement,
Ms. Pykosh, appellant’s supervisor, noted that appellant had informed her on November 28,
2012 that she was having pain in her wrists and wore support gloves on her wrists. She
explained that appellant had not performed customer service representative duties since she had
been elected union president and took office on October 1, 2012. Appellant complained that her
desk and chair in the union office caused the pain in her wrists. Ms. Pykosh stated that she had
no way of knowing what duties appellant performed as union president. Prior to taking office
with the union, appellant used the computer and typed from seven to eight hours a day.
The evidence of record does not adequately establish the duties appellant performed in
the course of her federal employment or how often and how long she performed them. By letter
dated January 7, 2013, OWCP informed her of the deficiencies in her claim. Appellant did not
provide a response to OWCP’s request for additional information as to her specific employment

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

6

See D.R., Docket No. 09-1723 (issued May 20, 2010). See Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
7

See O.W., supra note 5.

3

duties and activities. Accordingly, the Board finds that appellant failed to meet her burden of
proof to establish fact of injury.8
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed conditions became apparent during a period of
employment, nor her belief that the conditions were caused by her employment is sufficient to
establish a causal relationship.9 She failed to establish the first component of fact of injury. It is
not necessary to discuss the medical evidence.10
On appeal, appellant contends that she sustained carpal tunnel syndrome from typing
every day at work and, thus, her claim for compensation should be approved. For the reasons
stated above, the Board finds that her arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right; it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.11 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).12
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.13 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.14 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.15
8

See M.L., Docket No. 12-957 (issued December 7, 2012).

9

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

See Bonnie A. Contreras, 57 ECAB 364, 368 n.10 (2006).

11

Supra note 1. Under section 8128 of FECA, the Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
12

See Annette Louise, 54 ECAB 783, 789-90 (2003).

13

20 C.F.R. § 10.606(b)(2). See A.L., Docket No. 08-1730 (issued March 16, 2009).

14

Id. at § 10.607(a).

15

Id. at § 10.608(b).

4

The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record16 and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.17
ANALYSIS -- ISSUE 2
In support of her March 5, 2013 reconsideration request, appellant submitted diagnostic
testing dated December 31, 2012 through January 10, 2013 and a January 10, 2013 report from
Dr. Kaelin, who diagnosed carpal tunnel syndrome. The Board finds that submission of these
reports did not require reopening her case for merit review as they were medical in nature. The
basis on which OWCP denied appellant’s claim was her failure to establish the work duties
alleged on her claim form. The evidence submitted does not establish a factor of federal
employment which was the issue before OWCP. Therefore, this evidence does not constitute
relevant and pertinent new evidence and is not sufficient to require OWCP to reopen the claim
for consideration of the merits.
Appellant did not submit any evidence to show that OWCP erroneously applied or
interpreted a specific point of law or advanced a relevant legal argument not previously
considered by OWCP, nor did she submit any relevant and pertinent new evidence not
previously considered. The Board finds that she did not meet any of the necessary requirements
and is not entitled to further merit review.18
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury in
the performance of duty. The Board further finds that OWCP properly refused to reopen
appellant’s case for further reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).

16

See A.L., supra note 13. See also Eugene F. Butler, 36 ECAB 393, 398 (1984).

17

Id. See also Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

18

See L.H., 59 ECAB 253 (2007).

5

ORDER
IT IS HEREBY ORDERED THAT the May 22 and February 15, 2013 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 12, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

